 In the Matter of HALE BROTHERS STORES,INC.andRETAIL CLERKSASSOCIATION, LOCAL 428, A. F. OF L.Case No. 20-R-1285.-Decided June 13, 1945Bohnett, Hill & Cottrell,byIVlr.C. C.Cottrell,of San Jose, Calif., forthe Company and the Association.Mr. Joseph Abihider,of San Francisco,Calif.,andMr. James P. Mc-Loughlin,of San Jose, Calif.,for the Union.Mr. Angelo J Fiumara,of counsel to the Board.DECISIONANDDIRECTION OFELECTIONSTATEMENT or 'flu CASEUpon a petitionduly filed by Retail Clerks Association, Local 428, A. F.of L., herein called tote Union,alleging that a question affecting commercehad arisen concerning the representation of employees of Hale BrothersStores, Inc.,'San Jose, Calif ornia,herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before John Paul Jennings,Trial Examiner. Said hearing was heldat San Jose,California,on April 6,1945. The Company, the Union, andthe Retailers Association of San Jose,herein called the Association, ap-peared and participated.All parties were afforded full opportunity to beheard; to examine and cross-examine witnesses,and to introduce evidencebearing on the issues At the hearing,a motion was made to dismiss theproceeding on the ground of lack of jurisdiction and an alleged failure ofproof that the Company was engaged in interstate commerce.Ruling onthe motion was reserved for the Board.For reasons appearing hereinafterthe motion is denied.The Trial$xaminer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed All parties were,af-forded an opportunity to file briefs with the Board.1The parties stipulated that all formal papers in this case be amended to show the name of theCompany as indicated herein.62 N. L. R. B., No. 55367 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, theBoard makes the following:FINDINGS OF FACTITHE BUSINESS OF THE COMPANYHale Brothers Stores, Inc., is a Delaware corporation operating fiveretail department stores in California.We are here concerned solely withthe Company's operations at its store in San Jose, California. The Com-pany operates purchasing offices in New York City and in St. Louis, andcoordinates purchases for all its stores through a central merchandiser inSan Francisco who receives and fills requests for merchandise from theofficials of the Company's stores. During the year 1944, the purchases ofthe Company for its San Jose store amounted to between $1,750,000 and$2,000,000, about 70 percent of which came from sources outside the StateOf its total sales at San Jose during 1944, amounting to between $2,500,000and $3,000,000, only a fraction of 1 percent involved interstate sales.The Company contends (1) that the Board lacks jurisdiction since theCompany is engaged solely in intrastate commerce, and (2) that, in anyevent, there has been a failure of proof of jurisidiction. However, we find,on the basis of facts previously indicated, that the Company's contentionsare without merit. The record shows that a large amount of the Company'spurchases for its San Jose store is shipped to it from points outside theState of California through interstate commerce, and that the Companysells through this store and ships through interstate commerce a relativelysmall amount of merchandise to its out-of-State customers. Although it isapparent that most of the sales at the Company's San Jose store are localin character, we have heretofore held that the test of the Board's jurisdic-tion is not the percentage of either purchases or sales made outside theState but the effect thereof on commerce. Applying that test, we find thatthe Company's business and operations affect commerce within the mean-ing of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDRetail Clerks Association, Local 428, affiliated with the American Fed-eration of Labor, is a labor organization admitting to membership employ-ees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONBy letter dated November 20, 1944, the Union requested recognitionfrom the Company as the exclusive collective bargaining representative ofcertain of its employees at its San Jose store. The Company refused such2 SeeN. L R B.v.Fasnblatt,306 U S 601;J L Brandeis& Sons v. N L. RB., 142 F. (2d)977 (C. C. A 8),cert den 323U. S. 751;N. L R. B v. The J L. Hudson Company,135 F. (2d)380 (C. C. A.6), cert. den.320 U. S. 740. HALEBROTHERSSTORES, INC.369request, asserting that the unit claimed by the Union is inappropriate forthe purposes of collective bargaining.A statement of a Board agent, introduced into evidence at the hearing,indicates that the Union represents a substantial number of employees inthe unit hereinafter found appropriate'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITScope of the unit,The Union seeks a unit composed of all permanent selling and non-selling °employees of the Company's San Jose store withcertain specified inclu-sions and exclusions. The Company and the Association contest the scopeof the unit, maintaining that the unit should include all employees of allretail stores in San Jose which are members of the Association.`.While it appears that the Company is a member of the Association, andthe latter is authorized by its membership to bargain collectively in behalfof its employer-members, there is no evidence in the record that the Asso-ciation, which admits to membership employers operating stores other thandepartment stores, has ever bargained collectively with labororganizationsrepresenting the specific employees whom the Union seeks to represent. Infact, the record shows that, to date, the only collective bargaining that theAssociation has done has been limited to its representation of some but notall of its members and solely with respect tothe tailorsin their employ'Morever, the record shows that another company operating a similar typebusiness in San Jose withdrew from the Association upon entering into acontract with the Union for its employees and that one non-member com-pany operating a department store in San Jose has entered into a separateagreement with the Union covering its employees. In addition, the Uniondoes notclaim,nor does it appear, that it has organized the employees ofallmembers of the Association. Accordingly, under all thecircumstances,a The Regional Director reported that the Union submitted 131 authorization cards; that, of thesecards, 119 were dated between October and December, 1944, 10 were dated during January andFebruary 1945, and 2 were undated; and that there are approximately 190 employees in the unitclaimed by the Union to be appropriate.The Regional Director further reported that the cards werenot checked against a company pay roll due to the refusal of the Company to furnish one.4The Retailers Association of San Jose is a group composed of 27 merchants located in San Jose.One of its stated purposes is "to study,make recommendations on, and represent the membershipin, labor relations incident to the operations of the retail business of the city of San Jose, to theend that fair and satisfactory employer and employee relations may be developed and maintained."According to the bylaws of the Association,no member may bargain individually with any labororganization.5In this connection,theAssociation has, since 1940, entered into written contracts with theAmalgamated Clothing Workers Union, C. I. O.We note,however, that in its most recent contractwith that union, the Association has excluded from its provisions one of the employer-membersfor the reason that the latter had in his employ a tailoress who was unwilling to become a *memberof that union. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDincluding the present extent of union organization and the absence of acollective bargaining history on a multiple-employer basis, we find that an'association-wide unit is inappropriate at this, time for the purposes of col-lective bargaining.'We further find that the rights of the employees hereinto bargain collectively through representatives of their own choosing willbe effectively preserved through a unit comprising solely the employees atthe San Jose store.Composition of the bargaining unitThe Union contends that all selling and non-selling employees of theCompany's San Jose store, including employees in the millinery departmentand lending library, and the artists, but excluding the shopper, the porter,engineer, display employees, card writer, soda fountain employees, watch-men, bushelmen, barbers, beauticians, the optometrist, and those depart-ment managers and assistant department managers who qualify as execu-tives within a definition proposed by it, and certain enumerated executives,constitute an appropriate bargaining unit. Subject to its contention relativeto the scope of the unit, the Company agrees generally as to the composi-tion of the unit. However, among the specified inclusions and exclusionsthere is agreement among the parties only as to the artists, watchmen,bushelmen, executives, barbers, beauticians, and the optometrist. Thereremains, therefore, for consideration the disputed categories of employees :Employees in the 'millinery and lending library departments:The Com-pany would exclude these employees on the ground that they are not itsemployees within the meaning of the Act, whereas the Union would in-clude them. The specific departments in which these employees work areleased to outside concerns.' The Company exercises some control andsupervision over them as well as over the services they render in order toinsure that the Company's policies are observed. Thus, employees of leaseddepartments are hired through the Company's personnel department, arepaid by company check by the Company's paymaster, and are required toconform in all respects to company rules. Their wages, hours, and workingconditions do not vary in any respect from those of other employees ofthe Company, and they also have the same vacation privileges. Indeed, itwas testified that the employees of the leased departments are unaware,when hired, of the arrangement between the Company and the lesseesand consider themselves employees of the Company. Moreover, the generalmanager testified that the Company intends that the public should notknow of the leasing arrangement. In this connection, it appears that the6 SeeMatter of Lamson Brothers Company,59N. L. R. B. 1561;Matter of Brill-Insular Line,Inc.,56 N. L.-R. B. 189;Matter of Chapman Dehydrator Company, Inc.,51N. L. R. B. 664.7Although the Companyalso leasesspace for the beauty salon, barber shop and optometrydepartments, these departments are not involved herein since the parties agree to exclude theemployees therein. IIALI BROTHERS STORES,. INC.371Company extends credit to the customers who purchase in the leased de-partments and, in case of loss, the Company assumes the risk where itextended the credit; in addition, payments are made by customers to theCompany which, in turn, makes the necessary adjustment with the lessee.'It is significant, too, that the single employee in the lending library depart-ment is relieved when necessary by employees who are concededly em-ployees of the Company. We are aware, on the other hand, that the Com-pany has independent contracts with the lessees which provide that theseemployees are employees of the lessee concerned and not of the Company,"that the employees in these departments work directly under the super-vision of department managers who represent the lessee, and that thelessees have title to, and control the sale of, the merchandise in the leaseddepartments.We are, nevertheless, satisfied, from all the circumstancesbefore us, that these departments are held out by the Company as depart-ments of the store, and that the foregoing elements in the relationship be-tween the Company and the individuals working in these departments es-tablish anemployer-employee relationship.We note also that the Unionhas agreed to the exclusion from the unit of employees in other leaseddepartments,vis,beauty salon, barber shop, and optometry. However, itsposition in the premises is not rendered inconsistent thereby, since suchexclusions were for reasons of desiring to avoid jurisdictional disputes'°with other similarly affiliated labor organizations which accept those em-ployees for membership, whereas it does not appear that the employ-ees in the millinery and lending library departments are eligible formembership in any similarly affiliated labor organizations. Accordingly,upon the basis of the record, we find that the employees in the millineryand the lending library departments are employees of the Company withinthe meaning of the Act." We shall include them in the unit.Department managers and assistant department managers:The Com-pany would exclude these employees while the Union would exclude onlythose department managers and assistant department managers whoqualify as executives within a definition propose' by it." The Companyemploys 12 department managers. Each one is in complete charge of a de-Adjustments, including that for rent and services rendered; are made from time to time betweentheCompany and the individual lessees. All extensions of credit to the customers of the leaseddepartments must clear the Company's credit manager.°The lessees make Federal Old Age and Social Security payments with respect to these employeeson the basis of information furnished by the Company.1°The Company's assert;d reason for agreeing to such exclusions is that the individuals concernedare not its employees under the Act.11SeeMatter ofFamous-BarrCompany,59 N. L. R. B. 976.u The Union's proposed definition generally is that an executive should be an employee having theduty and responsibility of directing the operation of the employer's business and receiving not lessthan $20 per week in excess of that paid employees supervised. It is apparent that the proposeddefinition seeks to supersede the test for supervisory authority as established by the Board and is notconsistent therewith. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDpartment or group of departments having from 5 to 12 employees underhis supervision.It is their duty to purchase merchandise to be sold in theirrespective departments and, to see that it is properly displayed and in con-dition to be sold. Each has authority to recommend the hire, discharge, andtransferto another department of employees under his supervision andsuch recommendations are given considerable weight.We find, therefore,that departmentmanagersare supervisory employees within themeaningof our customary definition and, as such, shall exclude them.There are 5 assistant departmentmanagers in trainingfor jobs as de-partmentmanagers.They are employed in those departments having acomplement of from 10 to 15 employees and perform in the store sub-stantially the same duties as their particular department manager, althoughunder the latter's supervision. No instructions have ever been given tothem as to their duty to make recommendations concerning the employeesin their departiinent and further, no authority has been bestowed uponthem to purchase merchandise. In any event, any recommendation thatthey may have regarding personnel is made only to the department man-ager, who then exercises his own independent judgment as to any actionto be taken Accordingly, we are of the opinion that the assistant depart-ment managersdo not possess the indicia of authority necessary to bringthem within our customary definition of supervisory employees; we shalltherefore include theassistantdepartment managers.Porter, engineer, display employees, card writer, and soda fountainemployees.The Union desires the exclusion of these employees while theCompany would include them. The Union, in order to avoid any jurisdic-tional dispute with other similarly affiliated labor organizations whichaccept these employees for membership, has refrained from extending itsorganizational activity to them. Under the circumstances and, in view ofthe eligibility of these employees for membership in other labor organiza-tions affiliated with the American Federation of Labor, we shall grant theUnion's request and exclude them.13The shopper:The Union would exclude and the Company include thisemployee. Her duties consist, in the main, of checking the quality andprices of merchandise in competitive stores and of approximating thenumber of, customers at such stores on particular days. Although she shopsin the Company's San Jose store, it is not her duty to check on the per-formances of duties by the other employees Nor does it appear, as urgedby the Union, that she enjoys such confidential relationship to manage-ment as would warrant her exclusion, since whatever confidential in-formation she may obtain relates to business and not to labor relationmatters. Under all the circumstances we are satisfied that she has interests"SeeMatterofMonsanto ChemicalCompany,53N L R B. 784,Matter ofSimpsonElectricCompany,54 N. L R.B. 1479. HALE BROTHERS STORES, INC.373allied with those in the unit sought by the Union ; we shall include her.ConclusionWe find that all selling and non-selling employees of the Company atits San Jose,California, store, including employees of the millinery depart-ment, the lending library, assistant department managers,the artists, andthe shopper,but excluding watchmen,the optometrist,barbers, beauti-cians, the porter, the engineer,display employees,the card writer, thetailor, soda fountain employees,executives,"department managers, andall other supervisory employees with authority to hire, promote,discharge,discipline,or otherwise effect changes in the status of employees,or effec-tively recommend such action,constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9()))of theAct.V THE DETER 1\TINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction.The Company requires all employees at its San Jose store to punch atime card when reporting for work; regular employees punch a white card,casual or temporary employees, a blue card. A casual employee, who hassatisfactorilyworked on separate clays totaling, as a rule, 2 weeks, andwho desires to remain with the Company, is generally permitted to becomea regular employee and is thereafter required to punch a white card ; acasual employee who has worked for this stated period may, however,continue using a blue card for reasons of uncertainty either on the partof the Company as to whether it wishes to retain that employee, or onthe part of the employee as to whether he wishes regular employment.The parties appear to agree in the premises that temporary or casual em-ployees be not permitted to vote but that regular part-time employees beconsidered eligible to vote, regardless of the type of time card used. How-ever, the parties have not defined the term "regular part-time employee" asit relates to those holding blue cards Under the circumstances, we shalldeclare eligible to vote not only employees holding white cards whetherworking full time or part time, but also those employees holding bluecards who have worked for the Company on 26 separate days within the6-month period immediately preceding the date of the Direction of Electionherein.The parties agree that this includes the geneial managei,merchandise manager, comptroller,advertising manager, display manager, credit manager,assistant personnel manager,and assistantcomptroller. 3/4DECISIONS OF iyATIOiNAI, LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue,of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article TTI, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representivesfor the purposes of collective bargaining with Dale Brothers Stores, IncSan Jose, California, an election by-secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Twentieth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, and also the determinations in Section \',supra,among the employees in the unit found appropriate in Section IV.above, who were employed during the pay-roll period immediately pi:eced-_nng-the date of this Direction, including employees who slid not workduring the said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but excludingany who have since quit or been discharged .for cause and have not beenrehired or reinstated prior to the date of the election, to determine. whetheror not they desire to be represented by Retail Clerks Association, Local428, affiliated with the American Federation of Labor, for the purposesof collective bargaining